Citation Nr: 1719131	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO. 12-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from September 1964 to September 1968. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Portland, Oregon, Regional Office (RO). In December 2015, the Board remanded the appeal to the RO for additional development.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant 
how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In June 2015, the Veteran was afforded a Travel Board before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDING OF FACT

Bilateral hearing loss did not originate in active service, was not caused by active service, was not aggravated by active service, and did not manifest to a compensable degree within one year of service separation.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An organic disease of the nervous system including sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

The Veteran had in-service audiological evaluations in August 1964 and August 1968. However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal. As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
Where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz	250	500	1000	2000	3000	4000	6000	8000
add	15	15	10	10	10	5	10	10

Service treatment records do not refer to impaired hearing or indicate hearing loss. In August 1964, the report of the Veteran's physical examination for service entrance stated that he exhibited pure tone thresholds in decibels, as follows (converted to ASA):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
--
20
LEFT
15
10
10
--
10

The August 1968 report of the Veteran's physical examination for service separation indicates that pure tone thresholds, in decibels, as follows (converted to ASA):






HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
15
10
LEFT
25
15
10
10
5

The Veteran's examination for service separation indicates the Veteran did not have hearing loss and denied all relevant medical or surgical history. The examination at service separation also noted normal ears and ear drums. The Veteran's PULHES profile on separation indicated that he was in excellent physical health, including as to his hearing and ears, as indicated by the "H" designator. Odiorne v. Principi, 3 Vet.App. 456 (1992) ((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

In January 2010, the Veteran was afforded a VA examination. The examination notes hearing loss beginning in the 1980s indicated by difficulty hearing the television, telephone, high-pitched noises, and spouse during in-person communication. The examination also reports the Veteran was a telecommunications engineer after service and was exposed to construction noise and rarely wore ear protection. The examiner diagnosed the Veteran with bilateral sensorineural hearing loss but opined that hearing loss onset decades after military service and was not caused by service. The examiner further indicated that the hearing evaluations at military entry and separation were within normal limits and no significant threshold shifts were noted during service or at military separation. The examiner concluded the Veteran's hearing loss was less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma during service. 

In February 2012, the Veteran submitted a lay statement indicating he was infrequently exposed to machine room and construction noises in post-service employment and always wore ear protection as required by his employer. In April 2013 lay statements, former co-workers of the Veteran indicated he wore hearing protection while working in equipment rooms as required by his employer. 


At his June 2015 Board hearing, the Veteran and his spouse noted hearing trouble and the Veteran indicated that he wore ear protection when exposed noisy generators during his employment in the telecommunications field. 

In March 2016, the Veteran was afforded a second VA examination. The examination notes the Veteran's statement that hearing loss began in 1968, immediately after service, as opposed to the 1980s as indicated in the January 2010 VA examination. The Veteran was diagnosed with bilateral sensorineural hearing loss. The examiner opined the Veteran's hearing loss was not caused by or the result of an in-service event. The examiner stated that a review of STRs and entrance and separation hearing examinations shows no changes in hearing thresholds that would indicate in-service noise exposure resulted in hearing loss during service. 

To the extent that it indicates the Veteran's physical condition at service separation, including his contention that he began to notice hearing loss in service, the March 2016 examiner's observation regarding the Veteran's STRS is highly probative  both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).



The examiner also cites multiple medical studies indicating that hearing loss does not have a delayed-onset after the exposure event (in this case exposure to aircraft engine noise during service). These studies also state age as the most common cause for hearing loss. The examiner noted the Veteran's post-service employment as a telecommunications engineer, with noise exposure, and indicated the Veteran's statement that he wore hearing protection while at work despite the January 2010 examination note to the contrary. 

Given his military duties, the Veteran was exposed to acoustic trauma. However, that finding does not end the inquiry. As noted, the Veteran's physical examination for service separation does not indicate that the Veteran had any hearing loss at that time and there is no other evidence of in-service hearing loss. Even were the Board to assume that the Veteran manifested some hearing loss after service, there is no evidence indicating its degree or onset. An application of the benefit of the doubt doctrine in this circumstance is not appropriate, because it would be based on speculation as to degree or onset, and the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility. See 38 C.F.R. § 3.102 .
Additionally, there is no evidence that the Veteran's bilateral hearing loss was manifest to a compensable degree within one year of service separation. 

Although the Veteran has bilateral sensorineural hearing loss, there is no competent medical evidence that the Veteran's in-service noise exposure caused his current disability. The preponderance of evidence is against the claim. Therefore, service connection is not warranted and the claim is denied.

(ORDER ON NEXT PAGE)







ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


